GRIFFIN, Judge.
The state has appealed an order discharging defendant based on speedy trial. The trial court granted defendant’s ore tenus motion for discharge made on the day this case was set to be tried instead of ordering that the defendant be brought to trial within 10 days. See Fla.R.Crim.P. 3.191(i)(3). It was error to ignore the window period of the speedy trial rule. See State v. Calle, 560 So.2d 355 (Fla. 5th DCA 1990); State v. Palmieri, 558 So.2d 53 (Fla. 2d DCA), juris, accepted, 564 So.2d 488 (Fla.1990).
REVERSED.
DAUKSCH and HARRIS, JJ., concur.